PER CURIAM.
Plaintiff-appellant appeals from a final judgment of the lower court entered upon a jury verdict awarding him $2,000 in damages.
As a result of an automobile accident, plaintiff sustained various injuries, including a permanent scarring of the lip. At the close of the trial, the judge informed the attorneys that the Florida Standard Jury Instructions would be read to the jury. No special instructions were requested by either counsel. In giving Florida Standard Jury Instruction 6.2(a), 31 F.S.A., to the jury, the court omitted the word “disfigurement” contained therein. The jury returned a $2,000 verdict for plaintiff. Thereafter, plaintiff’s attorney moved for a new trial as to the issue of damages. The motion was denied.
A search of the record below reveals that plaintiff’s attorney made no request for specific jury charges. In addition, he made no objection to instruction 6.2(a) as it was presented to the jury. Failure to timely object to a jury instruction precludes a party from assigning as error the giving of such instruction. See RCP 1.470(b), 30 F.S.A.
Accordingly, the judgment of the lower court must be and hereby is affirmed.
Affirmed.